DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 7/26/22 have been received. Claims 1, 7, 15, and 28 have been amended. Claim 3 has been cancelled.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/22 has been entered.
Claim Objections
4.	The objections to claims 1 and 8 are withdrawn because the Applicant amended the claims.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 5-6, 8-11,  and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2019/0334166).
Regarding claim 1, Ishii discloses a lithium metal secondary battery (abstract, [0060]) comprising a cathode(positive electrode 11, Fig. 4, [0056]), an anode(negative electrode 12, Fig. 4, [0056]), and an electrolyte-separator  assembly disposed between said cathode and said anode (nonaqueous electrolytic solution, separator 13, Fig. 4, [0056]), wherein said anode comprises an anode current collector or an anode active material layer supported by an anode current collector ([0057]) and said cathode comprises: a) A cathode active material layer(fibrous inner core portion 1121, Figs. 1 & 2, [0020]-[0022]); and b) A cathode-protecting layer in physical contact with said cathode active material layer and in ionic contact with said electrolyte-separator assembly(surface layer portion 1122, Figs. 1 & 2, [0020], surface layer portion 1122 is formed by respectively polymerizing EDOT and thiophene which may be electrolytic polymerization,  in the case of electrolytic polymerization, the thickness of surface layer portion 1122 can be easily controlled by the current density for electrolysis and the polymerization time as well as PEDOT and polythiophene can be respectively synthesized using the second solution containing EDOT and thiophene([0041]), wherein an conducting network of cross-linked polymer chains comprises a conjugated polymer selected from poly(3,4- ethylenedioxythiophene) (conductive polymer PEDOT [0019]), PEDOT is a  π-electron conjugated polymer and is a conductive polymer which exhibits excellent conductivity by being doped with an anion (dopant) ([0020]) but does not explicitly disclose wherein said cathode-protecting layer has a thickness from 10 nm to 500 µm and comprising said electrically and ionically conducting network of cross-linked polymer chains having a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm. 
It would have been obvious to one of ordinary skill in the art to provide  the cathode protecting layer of Ishii with cathode-protecting layer has a thickness from 10 nm to 500 µm and comprising said electrically and ionically conducting network of cross-linked polymer chains having a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 2, Ishii discloses all of the claim limitations as set forth above. Ishii further discloses said electrolyte is selected from organic liquid electrolyte([0050]). 
Regarding claim 5, Ishii discloses all of the claim limitations as set forth above. Ishii further discloses said cathode-protecting layer further comprises a liquid solvent that permeates into said conducting network of cross- linked polymer chains to form a conductive polymer gel([0041]-[0050]).
Regarding claim 6, Ishii discloses all of the claim limitations as set forth above. Ishii further discloses  said cathode-protecting layer further comprises a liquid solvent that permeates into said conducting network of cross- linked polymer chains to form a conductive polymer gel ([0041]-[0050]).
Regarding claim 8, Ishii discloses all of the claim limitations as set forth above. Ishii  discloses a second anion serving as a dopant may be present in the second solution and surface layer portion 1122 doped with the dopant may be formed ([0043]),  a concentration of second anion in the second solution preferably ranges from 0.01 mol/L to 3 mol/L([0045]), but does not explicitly disclose said conducting network of cross-linked polymer chains further contains from 0.1% to 40% by weight of a lithium ion- conducting additive dispersed therein.
It would have been obvious to one of ordinary skill in the art to provide in the conducting network of cross-linked polymer chains of Ishii, conducting network of cross-linked polymer chains further contains from 0.1% to 40% by weight of a lithium ion- conducting additive dispersed therein, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 9, Ishii discloses all of the claim limitations as set forth above. Ishii further discloses  said lithium ion-conducting additive is selected from Li2CO3, Li2O, Li2C204, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH20CO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X = F, Cl, I, or Br, R =a hydrocarbon group, 0<x≤1, 1≤y≤4 ([0043]).
Regarding claim 10, Ishii discloses all of the claim limitations as  set forth above. Ishii further discloses  said lithium ion-conducting additive contains a lithium salt selected from lithium perchlorate (LiC1O4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(oxalato)borate (LiBOB), lithium oxalyldifluoroborate (LiBF2C204), lithium nitrate (LiNO3), Li-fluoroalkyl-phosphate (LiPF3(CF2CF3)3), lithium bisperfluoro-ethylsulfonylimide (LiBET]), lithium bis(trifluoromethanesulfonyl)imide, lithium bis(fluorosulfonyl)imide, lithium trifluoromethanesulfonimide (LiTFSI), an ionic liquid-based lithium salt, or a combination thereof([0043], [0065], [0074]).
Regarding claim 11, Ishii discloses all of the claim limitations as set forth above. Ishii further discloses  said cathode active material layer comprises a cathode active material selected from a polymeric material ([0020]).
Regarding claim 29, Ishii discloses all of the claim limitations as set forth above.  Ishii further discloses said lithium metal secondary battery comprises a rechargeable lithium metal cell ([0054]-[0055]).
8.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2019/0334166) as applied to claim 1 above, in view of  Zhamu (US 2013/0059174) hereinafter referred to as Zhamu ‘174.
Regarding claim 4, Ishii discloses all of the claim limitations as set forth above. Ishii does not explicitly disclose  said anode comprises an anode current collector but no anode active material when said battery is made.
                Zhamu ‘174 teaches  super-battery cell, comprising: (a) A positive electrode (cathode) comprising a cathode active material having a surface area to capture or store lithium thereon (the cathode active material is not a functionalized material, having no functional group to capture a lithium atom); (b) A negative electrode (anode) comprising an anode current collector; (c) A porous separator disposed between the two electrodes; (d) A lithium-containing electrolyte in physical contact with the two electrodes, wherein the cathode active material has a specific surface area of no less than 100 m2/g being in direct physical contact with the electrolyte to receive lithium ions therefrom or to provide lithium ions thereto; and (e) A lithium source implemented at the anode or cathode prior to a first discharge or a first charge cycle of the cell([0032]).  
                It would have been obvious to one of ordinary skill in the art to provide in the battery of Ishii,  said anode comprises an anode current collector but no anode active material when said battery is made as taught by Zhamu ‘174 as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
9.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2014/0154572).
Regarding claim 7, Singh discloses a lithium metal secondary battery (Fig. 3, [0032]) comprising a cathode(positive electrode 310, Fig. 3, [0032]), an anode(negative electrode 360, Fig. 1, [0032]), and an electrolyte-separator assembly disposed between said cathode and said anode(electrolyte 350, Fig. 1, [0032]), wherein said anode comprises an anode current collector or an anode active material layer supported by an anode current collector ([0032]) and said cathode comprises: a) A cathode active material layer(cathode active material 120, Fig. 2, [0021]); and b) A cathode-protecting layer in physical contact with said cathode active material layer and in ionic contact with said electrolyte-separator assembly(intervening layer 160 and protective coating 140, Fig. 2, [0022]-[0025]), wherein said cathode-protecting layer has a thickness from 2 nm to 1,025 nm (polymer layer 140 is between about 1 nm and 1000 nm [0022] and intervening layer 160 is between 1 and 25 nm thick [0026]) which overlaps the claim range from  10 nm to 500 µm, thus reading on the limitation.
Singh is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 7, Singh discloses comprising an electrically and ionically conducting network of cross-linked polymer chains (the polymer material for the protective coating 140 contains one or more of polythiophene (PT), PT derivatives, such as poly(3-hexyl thiophene) (P3HT)([0027])), the coating 140 maintains good electronic and ionic communication with the particle 120 throughout many battery charge/discharge cycles([0024]), there may be expansion and contraction of the particle 120 and the coating 140 as the battery cycles, yet the coating 140 does not delaminate or lose contact with the particle 120 ([0024]) but does not explicitly disclose having a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm.
It would have been obvious to one of ordinary skill in the art to provide the cathode protecting layer of Singh with a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm in order to balance contact with the particle and many battery charge/discharge cycles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 7, Singh discloses wherein said conducting network of cross-linked polymer chains further comprises from 0.09% to 2.4% (see calculation A) which is within the claim range of 0.01% to 50% of an electrically non-conducting reinforcement material dispersed in said conducting network of cross-linked polymer chains to form a conducting network polymer composite(ceramic material [0026]).
25 nm thick intervening layer ([0026])					    x 100 = 2.4%
1000 nm thick polymer layer([0022]) + 25 nm thick intervening layer ([0026])
1 nm thick intervening layer ([0026])					    x 100 = 0.09%
1000 nm thick polymer layer([0022]) + 25 nm thick intervening layer ([0026])
			Calculation A
Continuing with claim 7, Singh discloses wherein said reinforcement material is selected from  ceramic fiber, ceramic particle, or a combination thereof([0026]).
10.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US 2020/0006767) in view of Nettesheim et al. (US 2015/0311497).
Regarding claim 15, Du discloses  a lithium metal secondary battery (abstract) comprising a cathode([0042]), an anode([0042]), and an electrolyte-separator assembly disposed between said cathode and said anode([0042]), wherein said anode comprises an anode current collector or an anode active material layer supported by an anode current collector ([0047]-[0048]) and said cathode comprises: a) A cathode active material layer comprising a cathode active material selected from an inorganic material([0013], [0038]-[0039]),  wherein said inorganic material is selected from  silicate positive electrode material ([0039]); and b) A cathode-protecting layer in physical contact with said cathode active material layer and in ionic contact with said electrolyte-separator assembly(positive electrode active material can be a coating modified material with  coating such as a conductive polymer coating ([0013]), forming a coating on the surface of the first positive electrode active material to isolate the first positive electrode active material from directly contacting the electrolyte, which can greatly reduce the side reactions between the electrolyte and the first positive electrode active material([0025]) but does not explicitly disclose wherein said cathode-protecting layer has a thickness from 10 nm to 500 µm.
It would have been obvious to one of ordinary skill in the art to modify the cathode protecting layer of Du with  a thickness from 10 nm to 500 µm in order to balance directly contacting the electrolyte and reducing the side reactions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing  with claim 15, Du discloses  comprising an electrically and ionically conducting network of cross-linked polymer chains (poly 3,4-ethylenedioxythiophene [0006], [0019]) but does not explicitly disclose having a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm.
It would have been obvious to one of ordinary skill in the art to provide the cathode protecting layer of Du with a lithium ion conductivity from 10-8 to 5x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Continuing with claim 15, Du discloses silicate positive electrode active material, spinel type lithium manganate ([0039]) but does not explicitly disclose a lithium transition metal silicate, denoted as Li2MSi04, wherein M is selected from  V or VO.
  Nettesheim teaches a solid state battery ([0002]). Nettesheim teaches the cathode layer can, for example, consist of LixCoO2, LiNixCo1-x-yMny02, LixFePO4, LixMn2O4, LixNiO2, LixNiCoO2, Li2FeSiO4, Li2MnSiO4, or Li2VOSiO4, TiS2, TiOS or Na5V2(PO4)2F3 ([0042]).
It would have been obvious to one of ordinary skill in the art to use as the active material of Du, a lithium transition metal silicate, denoted as Li2MSi04, wherein M is selected from  V or VO as taught by Nettesheim as art recognized equivalence for the same purpose (i.e., cathode active materials). See MPEP 2144.06 II.
11.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2019/0334166) as applied to claim 1 above, in view of  Roumi  (US 2013/0224632) as cited in IDS dated  4/15/21. 
Regarding claim 28, Ishii discloses all of the claim limitations as set forth above. Ishii does not explicitly disclose  said anode further comprises an anode-protecting layer implemented between said anode active layer or current collector and said electrolyte-separator assembly, wherein said anode-protecting layer has a thickness from 10 nm to 500 µm and comprises an electrically and ionically conducting network of cross-linked polymer chains having a lithium ion conductivity preferably from 10-8 to 5 x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm.
Roumi teaches use of a coating in embodiments of the invention is also useful in protecting a Li anode from moisture, say a by a hydrophobic coating on the separator, for example in a lithium-air and lithium water electrochemical cell([0046]).  Roumi teaches said anode further comprises an anode-protecting layer implemented between said anode active layer or current collector and said electrolyte-separator assembly (first electronically and ionically conductive layer comprises a coating coated on the negative electrode [0068], [0079], [0073], [0065]), wherein said anode-protecting layer has a thickness selected from the range of 50 nm to 5 µm ([0070]) which is within the claim range from 10 nm to 500 µm and comprises an electrically and ionically conducting network of cross-linked polymer chains (the first electronically and ionically conductive layer comprises conjugated polymers such as polyanilines [0066]) having an electron conductivity equal to 10 S/cm ([0069]) which is within  the claim range from 10-8 to 103 S/cm but does not explicitly disclose a lithium ion conductivity preferably from 10-8 to 5 x10-2 S/cm.  Since Roumi teaches conjugated polymer such as polyanilines, the polymer of Roumi necessarily possesses the same lithium ion conductivity of Applicant. MPEP 2112.01.
It would have been obvious to one of ordinary skill in the art to provide the battery of Ishii with  said anode further comprises an anode-protecting layer implemented between said anode active layer or current collector and said electrolyte-separator assembly, wherein said anode-protecting layer has a thickness from 10 nm to 500 µm and comprises an electrically and ionically conducting network of cross-linked polymer chains having a lithium ion conductivity preferably from 10-8 to 5 x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm as taught by Roumi as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1, 2, 4-11, 15, 28, and 29 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724